WHITAKER, Judge
(dissenting).
This case is brought under the Indian Claims Commission Act on the ground that various acts of the Government in its dealings with the Indians were unconscionable or inconsistent with fair and honorable dealings. We said in Sioux Tribe of Indians, et al. v. United States, Ct.Cl., 146 F.Supp. 229, 234, that an unconscionable consideration “is that consideration which is so much less than the actual value of the property sold that the disparity shocks the conscience, Osage Nation of Indians v. United States, 1951, 97 F.Supp. 381, 119 Ct.Cl. 592, certiorari denied 342 U.S. 896, 72 S.Ct. 230, 96 L.Ed. 672.”
I do not think that the consideration paid the tribe under the 1854 treaty was so inadequate as to shock the conscience.
The Commission finds that the value of these lands was $1.25 an acre, but some of the Government’s witnesses testified to a considerably lower value; one of them testified to 35 cents an acre, and another one to 50 cents an acre. Lands in that western country at the time of the 1854 treaty had a very uncertain value. It was difficult then, and it is much more difficult now, to determine with any degree of accuracy what those lands really were worth. The majority opinion says that what was paid the Indians was less than 50 percent of their value at $1.25 an acre, but what was paid them was more than their value according to the testimony of both of the Government’s appraisers. Under such circumstances, I cannot say that my conscience is shocked at the amount the Government paid.
I am more firmly of this opinion with reference to the commutation of annuities. A mistake may have been made in the commutation of these annuities, or there may have been no effort to compute them with accuracy, but the amount paid is by no means so out of line with the amount the court now finds their value to be, by meticulous computation, as to shock my conscience or to amount to conduct that was less' than fair and honorable.
JONES, Chief Judge, joins me in the foregoing dissent.